                    Case 1:19-cr-00043 Document 7 Filed 05/09/19 Page 1 of 1
   Rev: /20




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


   UNITED STATES OF AMERICA
              vs.                                      Criminal No.                 19-43


  MONICA ELFRIEDE WITT, et al
                                                    Category       B




                      Defendant(s)



                                  REASSIGNMENT OF CRIMINAL CASE


   The above-entitled case was reassigned on        5/9/2019        from Judge Beryl A. Howell

to Calendar Committee                         by direction of the Calendar Committee.



                                  (Defendants are Fugitives)


                                                           JUDGE ELLEN S. HUVELLE
                                                           Chair, Calendar and Case
                                                           Management Committee




   cc:        Judge Beryl A. Howell                            & Courtroom Deputy
              Calendar Committee

              U.S. Attorney’s Office – Judiciary Square Building, Room 5133
              Statistical Clerk
